Citation Nr: 1754349	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  13-15 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for hypertension, including as secondary to the service-connected disabilities of posttraumatic stress disorder (PTSD), thoracolumbar strain, patellofemoral syndrome with crepitus of the right and left knees, and right ankle strain.  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel




INTRODUCTION

The Veteran, who is the appellant, had active service in the U.S. Marine Corps from November 2000 to March 2005.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In January 2017, the Board remanded the appeal for VA treatment records dated prior to March 27, 2006, a supplemental VA medical opinion, and subsequent readjudication of the appeal.  Pursuant to the Board's remand directives, the Agency of Original Jurisdiction (AOJ) obtained VA treatment records dated prior to March 27, 2006 and associated them with the record.  In July 2017, a supplemental VA medical opinion was obtained.  In September 2017, the AOJ readjudicated the appeal.  In consideration of the foregoing, the Board finds that there has been compliance with the Board's prior remand directives.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).


FINDING OF FACT

Hypertension was caused by anger and hostility associated with service-connected PTSD and pain associated with service-connected disabilities of thoracolumbar strain, patellofemoral syndrome with crepitus of the right and left knees, and right ankle strain, among other factors.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension, to include as secondary to service-connected PTSD, thoracolumbar strain, patellofemoral syndrome of the knees, and right ankle strain, are met.  38 U.S.C. §§ 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  For reasons explained below, the Board is granting service connection for hypertension as secondary to service-connected disabilities.  Given the favorable outcome of the appeal, which is a full grant of the benefits sought, the appeal has been substantiated, obviating the need for discussion of how VA fulfilled the duties to notify and assist in this case.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

The Veteran is currently diagnosed with hypertension.  Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the Board finds that the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  

Hypertension is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  	

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Service connection may also be granted for disability which is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation of a veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, such veteran shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation."  Allen v. Brown, 7 Vet. App. 439 (1995).

Service Connection Analysis

The Veteran contends that hypertension had its onset during service or was otherwise causally or etiologically related to service.   In the alternative, he asserts that the current hypertension was either caused or worsened beyond its normal progression due to (i.e., was aggravated by) the service-connected PTSD.  The question of whether the service-connected disabilities of thoracolumbar strain, patellofemoral syndrome of the knees, and right ankle strain contributed to hypertension has also been raised by the record.  

"Hypertension" refers to persistently high arterial blood pressure.  Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and from 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension.  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).  Similarly, for VA rating purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm or greater.  The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2017).

After review of all the lay and medical evidence of record, the Board finds that the evidence is in equipoise on the question of whether the current hypertension was caused by service-connected disabilities.  After review of the record and examination and interview of the Veteran, the July 2017 VA examiner noted that the Veteran had multiple risk factors for hypertension, including family history, obesity, and anger/hostility associated with PTSD, as well as chronic pain that can be a contributing factor.  The Veteran had previously told the July 2017 VA examiner that he had chronic pain in the right ankle, knees, back, and neck.  

The Veteran is service connected for several disabilities, including PTSD, thoracolumbar strain, sciatic radiculopathy of the right lower extremity, gastritis, patellofemoral syndrome with crepitus of the right and left knees, and right ankle strain.  Disturbances of motivation and mood is a symptom that was specifically considered when the RO assigned the 50 percent rating from September 21, 2012 to September 2, 2015, and 70 percent rating thereafter, for service-connected PTSD.  See September 2013 and April 2016 rating decisions.  The RO specifically considered the symptom of pain (i.e., abdominal pain) when assigning the 20 percent rating from May 21, 2010 to July 1, 2015, and the 40 percent rating thereafter, for thoracolumbar strain.  The RO also found pain when assigning the 10 percent rating from May 21, 2010 for patellofemoral syndrome with crepitus of the left knee, the 10 percent rating from May 21, 2010 for patellofemoral syndrome with crepitus of the right knee, and the 10 percent rating from May 21, 2010 for right ankle strain.   

When providing the medical opinion, the July 2017 VA examiner was not able to determine the percentage of contribution for each risk factor for hypertension, including the exact role and extent of PTSD contribution, without resorting to speculation.  The examiner stated that such differentiation was not medically feasible; however, the July 2017 VA examiner identified the risk factors for hypertension, specified those risk factors that applied to the Veteran, and attributed the causation of hypertension to a combination of factors to include anger and hostility associated with service-connected PTSD, chronic pain reportedly associated with several service-connected disabilities, as well as other nonservice-related factors such as family history and obesity.  When viewed in its totality, the Board finds that the contribution of service-connected disabilities to the development of hypertension was significant so that the evidence is sufficient to establish secondary causation.  38 C.F.R. § 3.310; See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when a claimant has both service-connected and non-service-connected disabilities, VA must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

In consideration of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that that the criteria for service connection for hypertension based on secondary causation by service-connected disabilities of PTSD, thoracolumbar strain, patellofemoral syndrome with crepitus of the knees, and right ankle strain are met.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.  Because service connection has been established on a secondary basis, there is no need to discuss whether service connection may be established on either a presumptive basis under 38 C.F.R. § 3.303(b) as a chronic disease or on a direct basis under 38 C.F.R. § 3.303(d).   


ORDER

Service connection for hypertension, based on secondary causation by service-connected disabilities of PTSD, thoracolumbar strain, patellofemoral syndrome with crepitus of the knees, and right ankle strain, is granted.





____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


